Citation Nr: 0516619	
Decision Date: 06/17/05    Archive Date: 06/27/05	

DOCKET NO.  01-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder prior to February 
26, 2004.   

2.  Entitlement to a current evaluation in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

This case was previously before the Board in February 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Prior to February 26, 2004, the veteran's service-
connected post-traumatic stress disorder was productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or an inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder prior to February 26, 2004 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a current evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timeliness requirement, as the statute had not yet 
been enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timeliness requirements of the notice.  
However, the Court did note that, in such cases, the veteran 
would still be entitled to "VCAA content-complying notice" 
and the proper subsequent VA process.  See Pelegrini, supra.  

In the present case, in correspondence of February 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wished to have considered.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  Those documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing increased 
disability attributable to the veteran's post-traumatic 
stress disorder.  By way of these documents, the veteran and 
his representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence that he was responsible for 
submitting, and what evidence he should obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in February 2004 was provided by 
the AOJ prior to the final transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, an increased rating was granted, and 
a Supplemental Statement of the Case was provided to the 
appellant.  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); DelaCruz v. Principi, 15 Vet. App.143 (2001); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

At the time of a combined VA psychiatric and neurologic 
examination in January 1971, the veteran was described as 
friendly, pleasant, and cooperative.  While his facial 
expression was indifferent, he appeared alert, and was 
assessable.  According to the examiner, the veteran's 
attention could be gained, held, and directed without 
difficulty.  The veteran replied to questions in a coherent, 
fairly spontaneous, and productive manner, and showed an 
appropriate affect and mood.  At the time of examination, 
there was no evidence of delusions, hallucinations, or ideas 
of reference.  Insight, reasoning, and judgment were 
described as not grossly impaired.  When questioned, the 
veteran described some trouble sleeping, with an inclination 
to restlessness, accompanied by headaches, chest discomfort, 
and, at times, anorexia.  The veteran's emotional display 
appeared in keeping with his intellectual mental content, the 
predominant emotional state being one of indifference.  In 
the opinion of the examiner, at the time of examination, 
there were no significant abnormal psychiatric findings.  The 
pertinent diagnosis was no gross abnormal psychiatric 
findings of significance.  

On April 26, 1999, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

On VA psychiatric examination in June 1999, the veteran 
stated that he "stayed depressed," and "didn't like to do 
much any more."  According to the veteran, he did not like 
crowds, and felt as if he were "on guard" all the time.  
Additionally noted were problems with "jumpiness" and a 
tendency to startle easily.  When questioned, the veteran 
stated that his wife wanted him to get counseling, which he 
had done.  The veteran denied any previous psychiatric 
treatment or psychotropic medications, nor had he ever been 
admitted to a psychiatric hospital.  When further questioned, 
the veteran described his sleep as "all right."  His appetite 
was fair, and his energy level good.  When questioned 
regarding his concentration, the veteran stated that 
his mind "wandered off" easily.  Currently, he was receiving 
no psychotropic medication.  

On mental status examination, the veteran was friendly, 
polite, and cooperative, with adequate personal hygiene.  His 
behavior was appropriate, and there was no evidence of 
psychomotor retardation or agitation.  Nor was there any 
evidence of involuntary movements.  When questioned regarding 
his mood, the veteran described it as "fairly good."  His 
affect, however, appeared somewhat anxious and restricted.  
According to the veteran, he felt somewhat guarded all of the 
time.  His thoughts were linear, logical, and goal-directed, 
with no evidence of delusions, phobias, or obsessions.  The 
veteran denied problems with auditory or visual 
hallucinations, and his speech was normal and coherent.  
Cognitively, the veteran was alert and well oriented.  His 
memory was intact in all spheres, and he denied both suicidal 
and homicidal ideation.  Insight and judgment were described 
as good, as was reliability.  The clinical assessment was of 
mild to moderate post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of "about 50."  

In a rating decision of January 2000, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from April 26, 1999, the date of 
receipt of the veteran's claim for service connection.  

Received in March 2000 were VA outpatient treatment records 
covering the period from April 1999 to March 2000, showing 
treatment during that time for various psychiatric problems.  

On VA psychiatric examination in April 2000, the veteran 
stated that he had a hard time readjusting to civilian life 
following his duty in Vietnam.  Reportedly, following his 
discharge, the veteran went to work at a golf course, and 
later worked at a military facility doing maintenance work.  
According to the veteran, he stayed at this maintenance job 
for 15 years until 1988, when the military installation 
closed.  Currently, the veteran was working for the National 
Park Service in Pennsylvania.  When questioned, the veteran 
stated that this was a six-month seasonal job, and that he 
was unsure whether he would be permanently hired.  

When questioned regarding his treatment, the veteran stated 
that he was seeing a social worker at the local Vet Center, 
where he had been going for approximately one year.  The 
veteran gave no history of previous psychiatric 
hospitalizations, and stated that he was currently receiving 
no psychotropic medication.  

When questioned, the veteran reported problems with middle 
insomnia.  According to the veteran, he at times experienced 
nightmares, and would awaken on hearing "little noises."  The 
veteran also complained of "night sweats," and flashbacks of 
Vietnam.  He described himself as isolating, and stated that 
he preferred to be by himself.  Additionally noted was a 
positive startle response, precipitated by loud, unexpected 
noises.  According to the veteran, he had problems with 
concentration and memory, as well as problems focusing and 
remembering things.  

On mental status examination, the veteran was appropriately 
attired, and both grooming and hygiene appeared good.  His 
speech was clear and soft, though with little spontaneous 
interaction.  At the time of examination, the veteran's eye 
contact was good.  His mood was described as "hard to 
explain."  According to the veteran, he at times felt 
depressed as well as nervous.  His affect appeared 
restricted, though there was no evidence of any psychomotor 
agitation or retardation.  The veteran was alert and 
oriented, and his memory appeared fairly intact.  When 
questioned, he denied hallucinations.  There was no evidence 
of delusions or thought disorder, and the veteran similarly 
denied both suicidal and homicidal ideation or plan.  The 
pertinent diagnosis was chronic severe post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
45.  

In a rating decision of May 2000, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder, effective 
April 26, 1999, the date of receipt of the veteran's claim.  

Received in June 2001 were VA outpatient treatment records 
covering the period from April 1999 to June 2001, showing 
treatment during that time for various psychiatric problems.  

On VA psychiatric examination in August 2001, the veteran 
complained of significant recurrent intrusive thoughts, 
intense psychological stress, avoidance of thoughts and 
feelings, marked feelings of detachment and estrangement, a 
restricted range of affect, sleep problems, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  Also noted were certain secondary 
depressive symptoms.  According to the veteran, since his 
last review one year earlier, his life had continued "with 
the same symptoms," though they had become "a little more 
stirred up" due to recent stressors.  Reportedly, the veteran 
had recently separated from his wife.  When questioned, the 
veteran indicated that he continued to attend the Vet Center 
on a regular basis for treatment of his post-traumatic stress 
disorder.  Also noted was that the veteran had begun 
attending a heating and air conditioning school.  The veteran 
further stated that he did not want medication for his 
symptoms.  In the opinion of the examiner, the veteran 
presented as very genuine, and trying to do the best he could 
to cope with his multiple symptoms.  The pertinent diagnosis 
noted was chronic severe post-traumatic stress disorder, with 
a Global Assessment of Functioning Score of 45.  

Received in May 2002 were VA outpatient treatment records 
covering the period from April 1999 to May 2002, showing 
treatment during that time for the veteran's psychiatric 
symptomatology.  

During the course of a VA outpatient psychiatric consultation 
in early February 2003, the veteran once again indicated that 
he was seeing a social worker at the local Vet Center for 
counseling for his post-traumatic stress disorder.  When 
questioned, the veteran complained of both flashbacks and 
avoidant behavior.  Reportedly, he tried to avoid talking 
about Vietnam, and was socially isolated.  According to the 
veteran, he was irritable, intense and uptight, and 
emotionally distant.  The veteran also reported exaggerated 
startle and hypervigilance.  When further questioned, the 
veteran denied suicide attempts, and similarly denied any 
suicidal ideation, plan, or intent.  He additionally denied 
both homicidal and violent ideation, as well as feelings of 
hopelessness.  The veteran stated that he slept 4 to 5 hours 
a night, and had no problems with manic symptomatology, nor 
had he ever felt or had a period of elevated, expansive mood.  
The veteran denied both racing thoughts and reckless 
behavior, and stated that he had never been told that he 
spoke "too rapidly."  

When questioned regarding his employment, the veteran stated 
that he had worked in general maintenance, a field in which 
he was currently employed.  Also noted was prior work for the 
park service, and maintenance work at a local military 
installation.  

On mental status examination, the veteran was cooperative, 
though anxious, with fairly good eye contact.  When 
questioned regarding his mood, the veteran stated that he did 
not know what he was doing at the examination.  His affect 
seemed dysthymic, though his speech was of a normal rate, 
tempo, and volume.  The veteran's thought processes were 
characterized by some rambling, but could be focused.  When 
answering, the veteran often second guessed himself, but was 
for the most part goal-directed.  He denied auditory, visual, 
or gustatory/olfactory hallucinations, and similarly denied 
both suicidal and homicidal/violent ideation.  He was alert 
and well oriented, and his memory for word recall was 3/3 at 
1 and 3 minutes.  Concentration was intact, and the veteran's 
fund of knowledge seemed fair to good.  At the time of 
examination, both insight and judgment were described as 
fair.  The pertinent diagnosis was post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
55.  

In correspondence of April 2003, the veteran's wife described 
various symptoms which she felt were indicative of the 
severity of the veteran's post-traumatic stress disorder.  

During the course of VA outpatient treatment in mid-August 
2003, the veteran complained of anxiety, reporting that, at 
times, he felt on edge.  Also noted were problems with 
irritability.  When questioned, the veteran stated that he 
slept five hours per night, and suffered from both intrusive 
thoughts and hypervigilance.  The veteran denied both 
suicidal and homicidal ideation, and similarly denied both 
auditory and visual hallucinations.  At the time of 
examination, there was no evidence of any psychosis, and the 
veteran's thought processes were goal-directed.  The 
veteran's affect was constricted, and his mood was described 
as "depressed sometimes."  Also noted were some problems with 
anhedonia, though the veteran denied feelings of 
hopelessness.  

During the course of VA outpatient treatment in October 2003, 
it was reported that the veteran noticed a decrease in his 
anxiety with medication.  While the veteran felt that the 
only definitive way to resolve his anxiety was to change 
jobs, given the state of the economy, he intended to keep his 
current job.  The veteran discussed his various coping 
mechanisms, and stated that his mood was "better."  The 
veteran's affect was described as even-keeled, and he was 
alert and oriented in all three spheres.  When questioned, 
the veteran denied both suicidal and homicidal/violent 
ideation.  He similarly denied both auditory and visual 
hallucinations.  At the time of examination, there was no 
evidence of delusions or other signs of psychosis.  Nor was 
there any evidence of psychomotor agitation/retardation.  

On VA psychiatric examination in February 2004, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran stated that, since 
his last examination in August 2001, he had not been 
hospitalized for post-traumatic stress disorder-related 
problems, or any other mental problem.  Currently, the 
veteran was being followed in the VA mental health clinic, 
where he was receiving medication.  Also noted was continuing 
individual counseling at the local Vet Center.  

When further questioned, the veteran stated that he continued 
to experience chronic and severe post-traumatic stress 
disorder symptoms.  Those signs and symptoms included a 
reexperiencing of memories of the Vietnam War, on roughly a 
daily basis.  According to the veteran, he experienced 
nightmares, which were frequent, occurring almost every 
night.  Flashbacks were also frequent, and usually triggered 
by external events.  The veteran stated that he avoided 
thoughts and activities about Vietnam, and made every effort 
"not to think about it."  According to the veteran, he felt 
estranged from others, and was "depressed" most of the time.  
The veteran complained of panic attacks which had been 
getting more frequent, in particular, in close spaces.  
According to the veteran, during one of these panic attacks, 
he felt very anxious and short of breath, like he was falling 
or "going to die."  

When further questioned, the veteran stated that he 
experienced difficulty concentrating, and felt as if he were 
losing his memory.  Also noted were problems with 
hypervigilance, as well as an extenuated startle response to 
unexpected loud noises.  In the veteran's opinion, his post-
traumatic stress disorder symptoms were becoming more 
frequent and severe, to the point where they were affecting 
his function "in general."  

When questioned regarding his education, the veteran stated 
that he had recently completed an air conditioning and 
heating course.  Currently, he was working as a maintenance 
man at a retirement village, where he had been since August 
2002.  According to the veteran, he tried his best to cope 
with the current stresses involved in his job, which he felt 
were "very difficult."  Also noted were problems with more 
frequent panic attacks.  

On mental status examination, the veteran was alert, 
cooperative, appropriately dressed, and behaviorally 
appropriate, with good eye contact, and no motor agitation or 
retardation.  His speech was slow, but clear and coherent, 
and he was well oriented.  Both recent and remote memory 
appeared to be intact, and concentration was described as 
"OK."  At the time of examination, the veteran's mood was 
anxious and depressed.  He denied both auditory and visual 
hallucinations, as well as suicidal and homicidal ideation, 
and delusions.  Noted at the time of examination was that the 
veteran's thinking was abstract, and that his judgment and 
insight were fair.  The pertinent diagnosis was chronic and 
severe post-traumatic stress disorder, with a Global 
Assessment of Functioning Score "around 45 or 50."  

In a rating decision of January 2005, the RO granted a 
70 percent evaluation for post-traumatic stress disorder, 
effective February 26, 2004, the date of the aforementioned 
VA compensation and pension examination.  

Analysis

The veteran in this case seeks an evaluation in excess of 
50 percent for post-traumatic stress disorder prior to 
February 26, 2004, as well as a current evaluation in excess 
of 70 percent for that same disability.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1989)], the regulations do not give past medical reports 
precedence over current findings.  

In the case at hand, service connection and an initial 
30 percent evaluation for post-traumatic stress disorder were 
made effective April 26, 1999, the date of receipt of the 
veteran's claim for service connection.  The veteran was 
subsequently awarded a 50 percent evaluation for post-
traumatic stress disorder, once again effective from 
April 26, 1999, the date of receipt of his claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  

In the present case, a review of the record discloses that, 
at the time of the aforementioned VA psychiatric examination 
in June 1999, the veteran's behavior was appropriate, with no 
evidence of psychomotor retardation or agitation, or any 
involuntary movements.  Though his affect appeared somewhat 
anxious and restricted, the veteran himself described his 
mood as "fairly good."  The veteran's thoughts were linear, 
logical, and goal-directed, and his speech was both normal 
and coherent.  Cognitively, the veteran was alert and well 
oriented, with a memory which was intact in all spheres.  
Significantly, at the time of examination, the veteran's 
insight and judgment were described as "good."  

While on subsequent VA psychiatric examination in April 2000, 
the veteran complained of depression and nervousness, his eye 
contact was good, and there was once again no evidence of 
psychomotor agitation or retardation.  Although the veteran's 
affect appeared restricted, he was alert and well oriented, 
with a memory which appeared "fairly intact."  

The Board observes that, at the time of a VA psychiatric 
examination in late August 2001, the veteran complained of 
"multiple" symptoms of post-traumatic stress disorder, 
including recurrent intrusive thoughts, marked feelings of 
detachment and estrangement, and a restricted range of 
affect.  However, the veteran continued to receive treatment 
at the local Vet Center, and had recently begun attending 
school for heating and air conditioning.  

The 50 percent evaluation for service-connected post-
traumatic stress disorder in effect prior to February 26, 
2004 contemplates the presence of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A 70 percent evaluation requires demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation requires demonstrated evidence of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for names of close relatives, ones own occupation, or ones 
own name.  Id.   

As is clear from the above, prior to February 26, 2004, the 
veteran's service-connected post-traumatic stress disorder 
warranted no more than a 50 percent evaluation.  More 
specifically, during the period in question, there is no 
indication that the veteran suffered from psychiatric 
symptomatology requisite to the assignment of an increased 
evaluation, such as illogical, obscure, or irrelevant speech, 
near continuous panic, spatial disorientation, or a neglect 
of personal appearance and hygiene.  In point of fact, as 
recently as October 2003, the veteran indicated that his 
anxiety had decreased with medication.  Moreover, the veteran 
continued to work as a maintenance man at a local retirement 
village.  Under the circumstances, the Board is of the 
opinion that an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder prior to 
February 26, 2004 is not warranted.  

In addition to the above, the veteran in this case seeks a 
current evaluation in excess of 70 percent for service-
connected post-traumatic stress disorder.  As noted above, in 
order to warrant an increased, which is to say, 100 percent 
evaluation, there must be demonstrated the presence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for the 
names of close relatives, ones own occupation, or ones own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The Board concedes that, as of the time of the recent VA 
psychiatric examination in February 2004, the veteran 
complained of "chronic and severe" post-traumatic stress 
disorder symptoms, including frequent nightmares and 
flashbacks, as well as difficulty concentrating, 
hypervigilance, and a subjective loss of memory.  However, on 
mental status examination at that time, the veteran was alert 
and well oriented, with recent and remote memory which was 
intact, and no evidence of either motor agitation or 
retardation.  While admittedly, the veteran's mood was 
anxious and depressed, he denied both auditory and visual 
hallucinations, as well as suicidal and homicidal ideation.  
Moreover, both his judgment and insight were described as 
"fair."  Under the circumstances, the Board is of the opinion 
that the 70 percent evaluation currently in effect for 
service-connected post-traumatic stress disorder is 
appropriate.  This is particularly the case given the absence 
of symptomatology requisite to the assignment of a 
100 percent evaluation, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, and/or grossly inappropriate behavior.  
Accordingly, an increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder prior to February 26, 2004, is denied.  

A current evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


